Upon consideration of the petition filed by Defendant on the 28th of November 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wayne County:
"Denied by order of the Court in conference, this the 30th of January 2019."
The following order has been entered on the motion filed on the 28th of November 2018 by Defendant to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 30th of January 2019."
Beasley, J. recused